967 F.2d 588
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Virginia Y. MORATA, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 91-15589.
United States Court of Appeals, Ninth Circuit.
Submitted May 1, 1992.*Decided June 11, 1992.

Before KILKENNY, GOODWIN and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Virginia Y. Morata appeals pro se the district court's dismissal pursuant to Fed.R.Civ.P. 4(j) of her 42 U.S.C. § 2000e-16 ("Title VII") action against the United States Postal Service.   We affirm.


3
Despite repeated warnings and instructions, Morata failed to serve the proper defendants within the time requirements of Rule 4(j).   Morata did not properly serve the Postmaster General, did not timely serve the United States Attorney, and never served the Attorney General.   See Fed.R.Civ.P. 4(d)(4), (5), and 4(j).   Additionally, Morata did not demonstrate good cause for failing to serve the Postal Service.   See Fed.R.Civ.P. 4(j);   Boudette v. Barnette, 923 F.2d 754, 756 (9th Cir.1991).   Accordingly, the district court correctly dismissed the complaint.   See Fed.R.Civ.P. 4(j).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3